                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA



  STEVEN SCAFFIDI                                                  CIVIL ACTION
  VERSUS                                                           NO: 18-4113
  NEW ORLEANS MISSION, INC.                                        SECTION: T (5)


                                            ORDER

       Before the Court are Defendant New Orleans Mission, Inc.’s (“NO Mission”) “Motion for

Summary Judgment” (Rec. Doc. 51), and plaintiff Steven Scaffidi’s (“Scaffidi”) response in

opposition (Rec. Doc. 52). For the reasons set forth below, Defendant’s Motion for Summary

Judgment is DENIED.

                           FACTS AND PROCEDURAL HISTORY

       This is an employment discrimination case is which Plaintiff Steven Scaffidi alleges

religious discrimination, harassment, hostile work environment, and retaliation. See Rec. Docs. 1

and 39. Scaffidi is of Catholic faith. See Rec. Doc. 15 at 1. From December 2015 to March 2017,

he was employed as Director of Media, Marketing, and Development by Defendant NO Mission,

Inc. See Rec. Doc. 7-1 at 1. NO Mission is a private Christian faith-based charitable non-profit

Louisiana corporation. See id. at 6. It was established to minister homeless and economically

disadvantaged citizens. See id. at 6-7.

       NO Mission claims it terminated Scaffidi because there were theological differences

between Scaffidi’s Catholic beliefs and NO Mission’s Evangelical beliefs. See id. at 2. Scaffidi

claims that, throughout his employment, he was subjected to an unprecedented display of repeated,
                                               1
egregious, and unwelcomed harassment from NO Mission’s management. See Rec. Doc. 15 at 1-

3. As this Court has previously noted, the core problem seems to be that Scaffidi disobeyed the

request of NO Mission’s senior management to refrain from promoting his Catholic-based

documentary, The Sojourners. See Rec. Doc. 7-1 at 12; Rec. Doc. 39 at 2. The content of the

documentary is allegedly contradictory to NO Mission’s Evangelic statement of faith and

scriptural interpretation. 1 See Rec. Doc. 7-1 at 13.

       On April 20, 2018, Scaffidi filed his complaint. See Rec. Doc. 1. This Court previously

denied NO Mission’s Motion to Dismiss. See Rec. Doc. 39. NO Mission now seeks summary

judgment on the grounds that NO Mission is a religious organization and thus shielded as a matter

of law by the religious organization exemption from Plaintiff’s Title VII claims of religious

harassment, discrimination, and retaliation in the context of Plaintiff’s employment with NO

Mission. Rec. Doc. 51-2 at 1. Plaintiff contends there are numerous genuine issues of material fact

that preclude summary judgment in NO Mission’s favor. Rec. Doc. 52 at 1.

       Thus, the issue presented to the Court is whether Defendant has established as a matter of

law that NO Mission is a religious organization and therefore qualifies for the Religious

Organization Exemption (“the Exemption”) for claims arising under Title VII. 42 U.S.C. § 2000e-

1(a). Unfortunately, as far as the Court can tell, the Fifth Circuit has yet to set forth specific


1
  NO Mission’s Motion to Dismiss did not expand on how, when, or where Scaffidi was promoting
his documentary. See Rec. Doc. 7-1 at 12. Scaffidi alleges in his Compliant that prior to his
employment he provided NO Mission’s management with copies of his films, including The
Sojourners. See Rec. Doc. 1 at 6. On March 10, 2017, NO Mission called a meeting to discuss
Scaffidi’s employment. In this meeting, NO Mission prayed in front of Scaffidi that he crush his
film and his soul be saved. NO Mission also told Scaffidi to immediately remove the film from his
website and never talk about his faith at NO Mission. See id. at 15.
                                                2
guidance for determining whether the Exemption applies in a particular case. See Aguillard v. La.

Coll., 341 F. Supp. 3d 642 (W.D. La. 2018).2 The parties, with the Court’s permission, have looked

toward other jurisdictions regarding the applicability of the Exemption to the facts of the instant

case. See Rec. Docs. 39, 51, & 52. However, this Court has made no determination as to the

persuasiveness of the decisions of those other courts. Nevertheless, the Court will summarize the

parties’ contentions.

         Defendant NO Mission contends summary judgment in its favor is proper, as the NO

Mission is a religious organization and entitled to protection under the Exemption to Title VII.

First, Defendant avers it is a religious organization within the meaning of the Exemption because

NO Mission: (1) is a “private Christian faith-based 501(c)(3) charitable non-profit Louisiana

corporation;” (2) was established “to minister to New Orleans’ homeless and economically

disadvantaged citizens; (3) has an “overarching importance of Christianity in [its] history,

existence, and daily workings . . .”; (4) has “a nature and atmosphere . . . [that] are unequivocally

religious”; (5) has “set clear expectations for all employees relative to matters of faith and conduct

. . . [which] is made known at the outset of employment . . .”; (6) has Articles of incorporation that

clearly state a religious purpose; (7) begins and concludes each meeting of the board of directors

with prayer; (8) is a member of the Association of Gospel Rescue Missions, requiring member

missions to be “religious organizations”; (9) engages in religious outreach activity on a weekly

basis, including sixteen weekly chapel services, baptisms, and a “weekly radio program”; and (10)

has a “statement of faith” that must be signed by every employee, prior to employment. Rec. Doc.


2
    An appeal to the Fifth Circuit Court of Appeals is pending in No. 19-30941.
                                                  3
51 at 5-10.

       Second, Defendant contends the broad scope of the Exemption “encompasses any activities

of religious organizations, regardless of whether those activities are religious or secular in nature.”

Id. at 10. In other words, NO Mission argues the Exemption affords protection to religious

organizations not only for hiring and firing practices, but also for harassment, discrimination, and

retaliation claims, as well as wrongful termination claims. See id.

       Third, Defendant avers that “secular courts ‘are not arbiters of scriptural interpretation.’”

Id. at 13 (citing Thomas v. Review Bd. Of Indiana Employment Sec. Div., 450 U.S. 707, 716 (1981).

Defendant thus contends its interpretation of Plaintiff’s documentary is “directly contradictory to

[the NO Mission’s] Evangelical statement of faith.” Id. As such, any interpretation of Plaintiff’s

Catholic scriptural interpretation and the NO Mission’s Evangelical interpretation is “outside the

province of a secular court to decide.” Id.

       Finally, Defendant requests that if summary judgment is proper in this case, that the court

refrain from exercising supplemental jurisdiction over plaintiff’s state law employment

discrimination and tort law claims. Id. at 18.

       Plaintiff Scaffidi counters that Defendant NO Mission is not a religious organization within

the meaning of the Exemption. See Rec. Doc. 52. First, Plaintiff argues that eleven of the sixteen

exhibits attached to defendant’s motion for summary judgment (Ex. G-P) are inadmissible for

purposes of summary judgment. Id. at 4. Specifically, Plaintiff claims the inadmissible exhibits

consist of “inadmissible photographs, webpages, and other documents presented without any effort

to authenticate and otherwise demonstrate the admissibility of such material.” Id.

                                                  4
        Second, Plaintiff asserts that NO Mission has failed to demonstrate that it is a religious

organization within the meaning of the Exemption. Specifically, Plaintiff argues that NO Mission:

(1) is a “faith-based organization” not a religious organization; (2) is not owned or affiliated with

a “formally religious entity such as a church or synagogue”; (3) “no formally religious entity

participates in the management of the Mission”; (4) the Board of Directors is not comprised of co-

religionists; (5) the NO Mission is not supported by a “single, formal religious entity”; (6) it

produces a secular product, citing the tax returns that state its purpose as being to “assist the

homeless population”; and (7) it has “historically held itself out to the public as both a secular and

sectarian entity,” noting that NO Mission has sought financial donations without referencing an

affiliation with a particular religion. Id. at 7-11.

        Third, Plaintiff asserts the cases relied upon by the NO Mission are factually distinct.

Specifically, plaintiff avers that the cases cited involve “obvious or undisputed” application of the

Exemption. Id.at 12. As an example, Plaintiff notes that the cited cases analyze a Jewish

community center operated by Rabbis, a college where the chief executive officer and directors

were all required to be members of Baptist churches, and institutions that were recognized by the

IRS and Department of Education as religious organizations. Id. at 12-13.

        Fourth, Plaintiff alleges that if the Court finds that the Exemption is applicable to the NO

Mission, the NO Mission will still not be exempted from “extreme harassment and retaliation on

the basis of . . . religion.” Id. at 16. Specifically, Plaintiff notes the Exemption applies only to

employment decisions, not to “repeated, pervasive harassment and personal retaliation.” Id. In

support of this contention, plaintiff argues that Defendant “ignore[s] the factual differences

                                                       5
between those cases and the extreme harassment endured by [Plaintiff] Scaffidi in this case.” Id.

at 18.

         Finally, plaintiff requests that, in the event this Court finds the Exemption is applicable to

the NO Mission, and the Exemption extends to the retaliatory and harassing behavior exhibited by

defendant, that it exercise supplemental jurisdiction over plaintiff’s state law claims. Id. at 24.

                                      LAW AND ANALYSIS

Summary Judgment Standard

         Under Federal Rule of Civil Procedure 56, summary judgment is appropriate when “the

pleadings, depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that the moving

party is entitled to judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)

(quoting Fed. R. Civ. P. 56(c)). See also TIG Ins. Co. v. Sedgwick James of Wash., 276 F.3d 754,

759 (5th Cir. 2002). “As to materiality, the substantive law will identify which facts are material.

Only disputes over facts that might affect the outcome of the suit under the governing law will

properly preclude the entry of summary judgment.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A genuine issue of material fact exists if the evidence would allow a reasonable jury

to return a verdict for the non-moving party. Anderson, 477 U.S. at 248. The court should view all

facts and evidence in the light most favorable to the non-moving party. United Fire & Cas. Co. v.

Hixson Bros. Inc., 453 F.3d 283, 285 (5th Cir. 2006). Mere conclusory allegations are insufficient

to defeat summary judgment. Eason v. Thaler, 73 F.3d 1322, 1325 (5th Cir. 1996).

         The movant must point to “portions of ‘the pleadings, depositions, answers to

                                                   6
interrogatories, and admissions on file, together with the affidavits, if any,’ which it believes

demonstrate the absence of a genuine issue of material fact.” Celotex, 477 U.S. at 323. If and when

the movant carries this burden, the non-movant must then go beyond the pleadings and present

other evidence to establish a genuine issue. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). However, “where the non-movant bears the burden of proof at trial, the

movant may merely point to an absence of evidence, thus shifting to the non-movant the burden

of demonstrating by competent summary judgment proof that there is an issue of material fact

warranting trial.” Lindsey v. Sears Religious Organization Exemptionbuck & Co., 16 F.3d 616,

618 (5th Cir. 1994). “This court will not assume in the absence of any proof that the nonmoving

party could or would prove the necessary facts, and will grant summary judgment in any case

where critical evidence is so weak or tenuous on an essential fact that it could not support a

judgment in favor of the [non-movant].” McCarty v. Hillstone Rest. Grp., 864 F.3d 354, 357 (5th

Cir. 2017).

Inadmissible Summary Judgment Evidence.

       FRCP 56(c) outlines acceptable forms of evidence that may be submitted for consideration

for motions for summary judgment. Fed. R. Civ. P. 56(c). FRCP 56 states, “depositions,

documents, electronically stored information, affidavits or declarations, stipulations . . .

admissions, interrogatory answers, or other materials” may be used to support a party’s assertion

in a motion for summary judgment. Id. Plaintiff contends that defendant NO Mission has proffered

inadmissible evidence in the form “unauthenticated and inadmissible photographs, webpages, and

other documents.” Rec. Doc. 52 at 4.

                                                 7
       Plaintiff is correct that before 2010, unauthenticated documents were improper evidence

offered in support of a motion for summary judgment. However, the Fifth Circuit has since held,

in accordance with the 2010 amendment of FRCP 56(c), that “at the summary judgment stage,

materials cited to support or dispute a fact need only be capable of being ‘presented in a form that

would be admissible in evidence.’” LSR Consulting, LLC v. Wells Fargo Bank, N.A., 835 F. 3d

530, 534 (5th Cir. 2016)(emphasis added); see also Murillo v. Coryell Cty. Tradesmen, LLC, No.

15-3641, 2017 WL 2780750, at *6 (E.D. La. June 27, 2017)(“[F]ollowing a 2010 amendment,

summary judgment evidence no longer needs to be authenticated . . .”); Brown v. Siemens

Healthcare Diagnostics, Inc., 2012 U.S. Dist. LEXIS 106569 (D. Md. July 31, 2012) (holding the

2010 amendments to Rule 56 made explicit that each document need not be authenticated to be

considered as competent summary judgment evidence).

       The exhibits presented by Defendant are not authenticated at this stage of the litigation,

and they need not be. The photographs included in Defendant’s motion for summary judgment,

and “other documents,” may be authenticated at trial. Thus, the entirety of Defendant’s exhibits

will be considered for purposes of summary judgment.

Religious Organization; Title VII

       Title VII makes it an unlawful employment practice for an employer to fail or refuse to

hire or terminate any individual, or otherwise discriminate against any individual, because of the

individual’s religion. See 42 U.S.C. §2000e-2(a)(1). Further, Title VII also makes it an unlawful

employment practice for an employer to discriminate against an employee because the employee

has opposed an unlawful employment practice. See 42 U.S.C. §2000e-3(a). Title VII also contains

                                                 8
an exemption applicable to religious organizations. See 42 U.S.C. §2000e-1(a). The Religious

Organization Exemption (“the Exemption”) exempts religious organizations from Title VII's

prohibition of religious discrimination regarding the employment of an individual. The Exemption

states in pertinent part:

       [Title VII] shall not apply to . . . a religious corporation [or] association . . . with respect
to the employment of individuals of a particular religion to perform work connected with the
carrying on by such corporation, association, educational institution, or society of its activities.

        See id. (emphasis added).

        As noted, the parties vigorously dispute whether NO Mission is a religious organization,

thus qualifying for the Exemption. The parties point out that other courts consider several factors

to establish whether the defendant-entity is a religious organization and thus entitled to the

Exemption. Although not a conclusive list, and not all factors must be met, courts generally

considered the following factors: (a) whether the entity is supported and controlled by a religious

corporation; (b) whether the entity was founded by sectarian persons or entities; (c) the atmosphere

of the entity; (d) the nature of the entity; (e) whether the entity’s facilities are decorated with

religious images; and (f) whether regular religious ceremonies and practice are observed. See, e.g.,

Kennedy v. St. Joseph’s Ministries, Inc., 657 F.3d 189 (4th Cir. 2011); LeBoon v. Lancaster Jewish

Cmty. Ctr. Ass’n, 503 F.3d 217 (3rd Cir. 2007); Hall v. Baptist Mem’l Health Care Corp., 215

F.3d 618 (6th Cir. 2000); Killinger v. Samford University, 11 F.3d 196 (11th Cir. 1997); Aguillard,

341 F. Supp. 3d at 642; Saeemodarae v. Mercy Health Services-Iowa Corp., 546 F.Supp.2d 1021

(N.D. Iowa 2006).

        In the absence of guidance from the Fifth Circuit, the factors in Leboon v. Lancaster Jewish

                                                  9
Community Center, provide some guidance for determining whether an institution is a religious

organization within the meaning of Title VII. In Leboon, the Third Circuit Court of Appeals listed

the factors for consideration of whether an institution is a religious organization as follows:

       (1)     whether the entity operates for a profit,

       (2)     whether it produces a secular product,

       (3)     whether the entity's articles of incorporation or other pertinent documents state a

               religious purpose,

       (4)     whether it is owned, affiliated with or financially supported by a formally religious

               entity such as a church or synagogue,

       (5)     whether a formally religious entity participates in the management, for instance by

               having representatives on the board of trustees,

       (6)     whether the entity holds itself out to the public as secular or sectarian,

       (7)     whether the entity regularly includes prayer or other forms of worship in its

               activities,

       (8)     whether it includes religious instruction in its curriculum, to the extent it is an

               educational institution, and

       (9)     whether its membership is made up by coreligionists.



       Leboon, 503 F.3d at 226 (citing Killinger v. Samford University, 113 F.3d 196 (11th Cir.

1997); EEOC v. Kamehameha Schools/Bishop Estate, 990 F.2d 458 (9th Cir. 1993); EEOC v.

Townley Engineering & Mfg. Co., 610, 618-19 (9th Cir. 1988); EEOC v. Mississippi College, 626

                                                 10
F.2d 477 (5th Cir. 1980)). The Leboon court further noted that the determination of whether an

organization is covered by the religious organization exemption “cannot be based on its conformity

to some preconceived notation of what a religious organization should do, but must be measured

with reference to the particular religion identified by the organization,” and “not all factors will

be relevant in all cases, and the weight given each factor may vary from case to case.” Id. at 227.

Defendant NO Mission asserts it has met a significant number of the Leboon factors and should

be considered a religious organization within the meaning of Title VII. Evaluating the Leboon

factors in the light most favorable to the non-movant, this Court disagrees that the issue is ripe for

summary judgment, as there remain numerous genuine issues of material fact.

Leboon Factors

       First, there appears to be no dispute that NO Mission is a nonprofit 501(c)(3) charitable

corporation. See Rec. Doc. 51, Exhibit A at ¶ 9; Exhibit E at p. 3; Exhibit F at p. 3. However, this

factor is not decisive, but merely prefatory determining whether the entity is a religious

organization entitled to the Exemption.

       Second, the Court is called upon to determine whether the entity produces a secular

product. Defendant contends NO Mission’s product is sectarian, rather than secular. Rec. Doc. 51

at 15. In support, Defendant cites the concluding paragraphs from the affidavits of Michael J.

Greer 3, Ashton Hardy, Esq. 4, and David Bottner, 5 which are attached to defendant’s motion for

summary judgment as exhibits A-C. Rec. Doc. 51 Exhibits A-C. The concluding paragraph of each


3
  Michael J. Greer – Founder of the NO Mission
4
  Ashton Hardy, Esq. – Prepared the NO Mission’s Articles of Incorporation and By-laws.
5
  David Bottner - Current Chief Executive Officer of the NO Mission.
                                              11
affidavit states:

        [T]he stated reason for [the NO Mission’s] existence in its mission statement is: “The New
Orleans Mission is about changing lives and leading people to a loving relationship with Jesus
Christ; besides providing food, clothing, shelter and spiritual guidance to the region’s homeless,
hurting and hungry, our programs and services are designed to rescue people from homelessness,
strengthen the recovery efforts of the people seeking out support, and ultimately foster a successful
re-engagement into society as healthy, disciplined, productive individuals who have a renewed
passion to lead a sustainable purpose driven life.


Id. at Exhibit A ¶ 16; see also Exhibits B-C. In opposition, Plaintiff asserts that NO Mission is

primarily a shelter and produces a secular product, namely that its mission is to: (1) “assist the

homeless population”; (2) “to aid various segments of the homeless population, to rehabilitate

alcoholics and drug addicts”; and (3) “educate the public regarding unique needs of the homeless.”

Rec. Doc. 52 at 10-11 (quoting Exhibit A, Rule 30(b)(6) Deposition of NO Mission at p. 125).

Plaintiff argues that NO Mission “not only meets the immediate needs of the community by

providing food, clothing, and shelter, but also focuses on the successful and permanent

transformation of people’s lives.” Rec. Doc. 52 at 11. Plaintiff characterizes Defendant “as an

emergency resource center focused on finding solutions to homelessness, hunger, addiction, abuse

and human trafficking.” Id., citing Exhibit B, Continuation of Rule 30(b)(6) Deposition of NO

Mission at pp. 27-28. The Court finds, based on the record evidence presented, that there is a

genuine issue of material fact as to whether the “product” of NO Mission is secular or sectarian.

        Third, the Court must consider whether NO Mission’s articles of incorporation or other

pertinent document state a religious purpose. The NO Mission’s Articles of Incorporation state in

pertinent part:

        “The nature of the activities to be conducted, and the purpose or purposes to be carried out
                                                 12
by the Corporation shall be the following: A. To Operate a street rescue mission . . . D. to train
individuals in Christian Living . . . F. to Educate the public regarding the Christian Services of the
Mission. G. To create channels of Christian Ministry and service within the public to meet the
various needs of the homeless and destitute. H. To Spread the Gospel of Jesus Christ by every
evangelistic means possible.

       Rec. Doc. 51, Exhibit E (emphasis added).

       Fourth, the Court must consider whether the entity is owned, affiliated with, or financially

supported by a formally religious entity such as a church or synagogue. NO Mission concedes that

it is not owned or financially supported by a formally religious entity, such as a church or

synagogue, and is financially independent of a such organization. Rec. Doc. 51 at 15. However,

NO Mission argues that it is a member and affiliated with the Association of Gospel Rescue

Missions (“AGRM”) 6, which it avers requires members to be “religious organizations.” Id. at 15-

16. The AGRM currently operates under a new name, Citygate Network (“Citygate”). Citygate

Network, citygatenetwork.org/agrm/Mission1.asp. 7 The application for Mission membership in

Citygate states in pertinent part:

       “Organizational membership in Citygate Network is open to missions, agencies, [and]
churches . . . that fully embrace the core of Christian gospel . . . Inherent in Citygate Network’s
philosophy is that complete Christian ministry needs to include a spoken gospel message . . ., as
well as good works that are a manifestation of that message. This is the single most qualifying
practice that all Citygate Network members share.” 8



6
  Defendant contends, through the affidavit of David Bottner (Rec. Doc. 51, Exhibit C) that
members of the AGRM must be religious organizations.
7
  “Originally called the Federation of Gospel Missions and then the International Union of Gospel
Missions, and until July 2018, the [AGRM], the organization continues to provide a tight network
of nurture for those who emotionally expend so                           much in ministry.”
Citygatenetwork.org/agrm/Mission1.asp.
8
   CITYGATE NETWORK, https://www.citygatenetwork.org/agrm/Join_Today_M.asp, (emphasis
added).
                                               13
Further, the application includes a statement of faith requiring member belief in “one God,

eternally existing as Father, Son, and Holy Spirit.” See id.

       Plaintiff asserts the plain language of Section 2000e-1(a) makes clear that the exemption

applies only to a religious corporation, association, education institution, or society. Rec. Doc. 52

at 7. Plaintiff points out that, by its own admission in each and every one of NO Mission’s tax

returns, it is neither identified as a church nor otherwise affiliated with a convention of churches

or association of churches. Id., citing Ex, A, NO Mission’s 30(b)(6) Deposition, at p. 166. Plaintiff

points out that NO Mission is neither managed by nor owned by nor formally affiliated with any

formal religious entity.

       The Court finds the determination of whether NO Mission is owned, affiliated with, or

financially supported by a formally religious entity such as a church or synagogue to be heavily

factually dependent. Whether AGRM or Citygate Network is a “formally religious entity” will

depend on the testimony and evidence presented at trial, and is an issue better left for a jury to

decide rather than this Court.

       Fifth, the Court turns to the factor of whether a formally religious entity participates in the

management of the entity, such as having representatives on its board of trustees. NO Mission

contends its Board of Directors “open and adjourn each meeting with prayer” and are required to

give testimony that “he or she is a Biblically born again Christian.” Rec. Doc. 51 at 16. Plaintiff

argues in opposition that the board is made up of non-coreligionists, including one member who

“has been a practicing Catholic for the past 29 years and a member of the Catholic church.” Rec.

Doc. 52 at 8. In Leboon, the court held that local rabbis who played an “advisory role” on the

                                                 14
Jewish Center’s management and participated in the search for a new executive director satisfied

the management factor. Id. at 227. Here, Defendant offers no evidence, other than prayer at the

beginning and end of board meetings and the required testimony regarding each board member’s

Evangelical Christian faith, to rebut Plaintiff’s contention that the management of the NO Mission

was not conducted by a formally religious entity. Rec. Doc. 51 at 16. Based on this evidence, the

Court finds the issue of whether a formally religious entity participates in the management of NO

Mission to be both material and contested.

       Sixth, Leboon instructs the Court to consider whether the entity holds itself out to the public

as secular or sectarian. Defendant contends it “clearly holds itself out to the public as sectarian on

its website, www.neworleansmission.org, and its weekly radio show on WWL 870 AM radio.” Id.

citing Exhibit C. Plaintiff points out, however, that NO Mission has historically held itself out to

the public as sectarian and secular. Rec. Doc. 52 at 11. Plaintiff notes NO Mission recently changed

its logo in 2015 to exclude the image of a sun and cross in exchange for a heart and a jazz musician

to “‘to a better job of branding’ the organization and to emphasize the Mission’s primary goals of

‘rescue, recovery, and reengagement.’” Id. at 12.

       In the deposition of David Bottner, attached to Plaintiff’s opposition as Exhibit A, Mr.

Bottner notes that in order to “do a better job at branding” the marketing company 9 “came up with

these three words to me: Rescue, recovery, reengagement.” Rec. Doc. 52 at Exhibit A at p. 250.

Further, Mr. Bottner stated, “Chad had helped me come up with the logo because we felt like the



9
 The marketing company in question is located in Michigan and called The Timothy Group. See
Rec. Doc. 52 Exhibit A, at 250.
                                             15
Mission needed to do a better job of explaining that we weren’t just feeding people, that people’s

lives were changing . . .” Id.

       Plaintiff acknowledges that at times “[NO] Mission sends appeals for donations or that

certain financial solicitations reference the Bible or Jesus Christ.” Rec. Doc. 52 at 11. However,

Plaintiff contends that NO Mission “regularly solicits financial support . . . without referencing

any affiliation to a particular religion or any faith-based reasoning.” Id. In support, Plaintiff points

to the “Donate” page on the NO Mission’s website, which includes no mention of a religious

affiliation, and encourages donations to help “hurting men and women . . . strength to recover from

their brokenness and the courage to begin the process of rebuilding a shattered life.” Rec. Doc. 52,

Exhibit B, Exhibit 23. The Court finds the issue of whether NO Mission holds itself out to the

public as secular or sectarian is genuinely disputed, and requires a determination of credibility of

witnesses and the weight to attribute to the testimony of such witnesses.

       Seventh, Defendant states that it regularly includes prayer and other forms of worship in

its activities. Rec. Doc. 51 at 16. Specifically, Defendant avers there are weekly Bible studies,

sixteen (16) chapel services per week, and regular baptisms, which take place on the NO Mission

premises. Rec. Doc. 51 at 16.

       Eighth, the religious instruction factor is not applicable to the current factual situation.

“Whether [an entity] includes religious instruction in its curriculum” is based on the extent to

which the entity is an educational institution. Leboon, 503 F. 3d at 226. NO Mission is not an

educational institution, despite the discipleship, quarterly Heart training, and Desperate Reality

programs that defendant offers as examples of its Christian teachings and curriculum.

                                                  16
       Ninth, the Court next looks to whether the membership of the entity is made up by

coreligionists. Defendant avers that NO Mission employees, with the exception of Plaintiff, and

Board members all adhere to a statement of faith, which is allegedly required for employment

within the NO Mission. Rec. Doc. 51 at 17. However, Plaintiff has pointed to evidence that rebuts

this statement. Specifically, the deposition testimony of Troy Villafarra, who states he has been a

practicing Catholic since his marriage, approximately twenty-nine (29) years ago. Rec. Doc. 52 at

8, Exhibit F at p. 25-26. Thus, whether NO Mission’s membership is made of coreligionists is

genuinely disputed.

       In sum, the Court finds the summary judgment evidence does not demonstrate that NO

Mission has established a majority of the Leboon factors and that it is a religious organization

within the meaning of the Exemption. Accordingly, because there remain genuine issues of

material fact as to whether Defendant is a religious organization so as to invoke the Exemption,

Defendant is not entitled to summary judgment in its favor.

                                        CONCLUSION

       For these reasons, Defendant New Orleans Mission, Inc.’s Motion for Summary Judgment

(Rec. Doc. 51) is DENIED.

       New Orleans, Louisiana, this 31st day of March 2020.




                                                       GREG GERARD GUIDRY
                                                     UNITED STATES DISTRICT JUDGE

                                                17
